State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   520296
________________________________

In the Matter of THOMAS J.
   KRUPA,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Egan Jr., Rose and Clark, JJ.

                             __________


     Thomas J. Krupa, Rome, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), entered November 25, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent Commissioner
of Corrections and Community Supervision finding petitioner
guilty of violating certain prison disciplinary rules.

     Judgment affirmed.    No opinion.



     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.
                        -2-                  520296

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court